673 N.W.2d 469 (2003)
259 Mich. App. 142
CITY OF ADRIAN, Plaintiff-Appellant,
v.
Rickerd David STRAWCUTTER, Defendant-Appellee.
Docket No. 241098.
Court of Appeals of Michigan.
Submitted October 16, 2003, at Detroit.
Decided October 21, 2003, at 9:05 a.m.
Released for Publication December 23, 2003.
Michael A. Cox, Attorney General, Thomas L. Casey, Solicitor General, Irving C. Shaw, Jr., Prosecuting Attorney, and Gregory W. Grover, Assistant Prosecuting Attorney, for the people.
Rickerd D. Strawcutter, in propria persona.
Before: WHITBECK, C.J., and JANSEN and MARKEY, JJ.
PER CURIAM.
The city of Adrian appeals by leave granted the circuit court order reversing the district court's finding that defendant Rickerd Strawcutter was responsible for a speeding ticket. We reverse.

I. Basic Facts And Procedural History
Deputy Sheriff Carl Polan cited Strawcutter on October 23, 2001, for traveling forty miles an hour in a thirty-mile-anhour zone. At a formal hearing, Strawcutter elicited testimony from Officer Polan, who had been certified as an expert, indicating that the radar speedmeter had not been serviced for approximately thirteen months and that he was not aware of any manufacturer servicing guidelines. On appeal, the circuit court reversed on the ground that Officer Polan did not know what the manufacturer's service requirements were and therefore failed to comply with the requirements of People v. Ferency.[1] The circuit court denied reconsideration, and this Court granted leave to appeal.

II. Meeting The Ferency Requirements

A. Standard Of Review
This appeal concerns interpretation of a guideline that this Court set forth in Ferency, as well as certain conclusions of law based on essentially uncontested facts. All *470 issues on appeal are, therefore, legal in nature and we review them de novo.[2]

B. Servicing The Speedmeter
Ferency imposes certain requirements on the admission of radar speedmeter readings into evidence. One of those requirements is that "the speedmeter be serviced by the manufacturer or other professional as recommended."[3] The district court concluded that, because Officer Polan had followed the recommendations of the Michigan Speed Measurement Task Force, this requirement was met. However, the circuit court disagreed. Because Officer Polan did not know what the manufacturer's requirements were, the circuit court reversed the district court's finding of responsibility.
Unlike other requirements imposed by Ferency, the requirement at issue here does not mandate any specific actions. For example, Ferency also requires "that the speedmeter be retested at the end of the shift in the same manner that it was tested prior to the shift."[4] That is an affirmative requirement. The requirement at issue here only mandates service as recommended. This does not preclude the possibility that no service may be recommended. Further, servicing recommendations are not limited to those of the manufacturer. We explained in Ferency that these guidelines
can be met by a showing that the issuing officer followed the recommendations contained in the Interim Guidelines and other recommendations issued by the Office of Highway Safety Planning. We recognize, also, that there may exist other agencies or organizations with a demonstrable expertise in this area which promulgate similar guidelines that may be used to show that the above guidelines have been met.[5]
The Michigan Speed Measurement Task Force is an agency with demonstrable expertise. Officer Polan testified that, on the basis of his training and instruction, the Michigan Speed Measurement Task Force did not recommend any servicing for the speedmeter unit. Therefore, we conclude that Officer Polan complied with the relevant servicing requirements under Ferency: no servicing was recommended and no servicing was performed.
Reversed.
NOTES
[1]  People v. Ferency, 133 Mich.App. 526, 351 N.W.2d 225 (1984).
[2]  People v. Watkins, 468 Mich. 233, 238, 661 N.W.2d 553 (2003).
[3]  Ferency, supra at 544, 351 N.W.2d 225.
[4]  Id.
[5]  Id.